Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 20, 2016

The Court of Appeals hereby passes the following order:

A16A1402. REYES v. THE STATE.

      We granted Oscar Reyes’s application for discretionary appeal to review the
trial court’s order denying his extraordinary motion for new trial. After careful review
of the record in this case, we conclude that the application for discretionary appeal
was improvidently granted, and it is ordered that this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             10/20/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.